DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Tsuyoshi Nakamura on 9/8/2021 (See Attached Email Communications).

The application has been amended as follows:

Claim 1: An engine control device comprising: an engine model configured by a neural network that is configured to receive a manipulated variable as an input  is configured to compute an estimated controlled variable of the engine corresponding to the manipulated variable; 
and a controller configured to compute estimated  an actuator of  the engine, iowherein the neural network includes: 
an input layer to which a plurality of input data including the manipulated variable are input; 
a first hidden layer that includes a first fully connected layer having a 15plurality of first neurons that respectively generate first sums of products by adding together products of the plurality of input data and respective first weight parameters, and output a plurality of first output values by activating the respective first sums of products based on a first activation function; 
a second hidden layer that includes a second fully connected layer 20having a plurality of second neurons that respectively generate second sums of products by adding together first products of the plurality of first output values acquired at a first time and respective second weight parameters and second products of a plurality of second output values acquired at a second time, which is earlier than the first time, and respective third weight parameters, and output 25the plurality of second output values acquired at the first time by activating the respective second sums of products based on a second activation function, and also includes a return path on which the plurality of second output values acquired at the second time are input into the second fully connected layer together with the first output values acquired at the first time; 
and 30an output layer from which the plurality of second output values acquired at the first time are output as the estimated controlled variable, 
wherein the input data including the manipulated variable includes first time series data of any one of a turbine vane opening of a turbocharger of the engine, a valve opening of an exhaust gas recirculation device, and a throttle valve opening for controlling an amount of air supplied to an intake manifold, sand the plurality of second output values includes second time series data of any one of an amount of fresh air in 

Claim 11: A non-transitory computer-readable storage medium storing therein a neural network program for causing a computer to execute processing of 20inputting a manipulated variable that is input into an actuator of an engine and computing an estimated controlled variable of the engine corresponding to the manipulated variable, the processing of computing the estimated controlled variable comprising:
inputting a plurality of input data including the manipulated variable; 
first processing in which a plurality of first neurons in a first fully 25connected layer included in a first hidden layer respectively generates first sums of products by adding together products of the plurality of input data and respective first weight parameters, and output a plurality of first output values by activating the respective first sums of products based on a first activation function; 
and 30second processing in which a plurality of second neurons in a second fully connected layer respectively generates second sums of products by adding 29together first products of the plurality of first output values acquired at a first time and respective second weight parameters and second products of a plurality of second output values acquired at a second time, which is earlier than the first time, and respective third weight parameters, and computes the plurality of second output values acquired at the first time as the estimated controlled variable by activating the respective second sums of products based on a second activation function, 
wherein, in the second processing, the plurality of second output values acquired at the second time are input to the second fully connected layer 10 together with the first output values acquired at the first time, 

the plurality of second output values includes second time series data of any one of an amount of fresh air in the intake manifold of the engine, an intake air pressure in the intake manifold, and an amount of nitrogen oxide contained in exhaust gas.
 

The following is an examiner’s statement of reasons for allowance:
Keeler et al. (U.S. 5682317) and Ishida et al. (U.S. 6092017) are considered the closest prior art.  
Keeler discloses (Fig. 2-4) a control system for an internal combustion engine (i.e. “plant”).  A Neural Network (Fig. 4) is incorporated into the control system (Fig. 2-3) which also comprises a “Distributed Control System” (DCS, 42, i.e. a controller).  The DCS is configured to generate control values “x(t)” based on predictive control values generated by NN Control net (40).  Fig. 3 shows Control net 40 receives as input a manipulated (control) variable x(t); target emissions output (i.e. desired engine output controlled value); measured engine operating parameters s(t); but instead of generating an estimated emissions output (i.e. an estimated controlled value), NN Control net generates an estimated manipulated (control) variable x(t+1)...(Fig. 3).  Keeler discloses that NN Control Net 40 may be configured with multiple hidden layers but does not disclose details of either a first or second hidden layer, as-claimed.
Ishida discloses (Fig. 3) a combination controller architecture comprising a Neural Network (item 1) predictive controller and a separate control unit (item 2).  NN estimation unit (item 1) determines a predicted control variable (air/fuel ratio) based on a 
Considered either separately or together, the prior art fails to explicitly teach or suggest each and every limitation of the Claims.

Claims 1-11 are allowed in view of the examiners amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R KIRBY/
Examiner, Art Unit 3747                                                                                                                                                                                            




/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747